Judgment and order affirmed, with costs. Memorandum: The verdict which plaintiff had is supported by the evidence and is within the law applicable to the facts. In view of the fact that defendant’s bull was trespassing on plaintiff’s land when the bull attacked the plaintiff, plaintiff was not obliged to plead and prove that he was *847vicious to the knowledge of the defendant. (See Van Leuven v. Lyke, 1 N. Y. 515; Dickson v. McCoy, 39 id. 400; Hyland v. Cobb, 252 id. 325; Marsh v. Hand, 120 id. 315.) All concur. (The judgment is for plaintiff in an action to recover damages for personal injuries sustained by reason of being attacked by a dangerous bull. The order denies a motion for a new trial.) Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.